Citation Nr: 1727880	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-21 589A	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects that although the Veteran was scheduled for a Board hearing in June 2017, he withdrew his appeal prior to his scheduled hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision on the issue on appeal, the Veteran notified VA that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via a November 2016 statement, has withdrawn this appeal; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


